EXHIBIT 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors ReposiTrak, Inc. Salt Lake City, Utah We have audited the accompanying balance sheets of ReposiTrak, Inc. as of June 30, 2015 and 2014 and the related statements of operations, stockholders' deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ReposiTrak, Inc. as of June 30, 2015 and 2014, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 10 to the financial statements, the Company has a working capital deficit, a deficit in stockholders’ equity and has sustained recurring losses from operations.This raises substantial doubt about the Company's ability to continue as a going concern.Management's plans with regard to these matters are also described in Note 10.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah September 14, 2015 REPOSITRAK, INC. Condensed Balance Sheets Assets June 30, 2015 June 30, 2014 Current Assets: Cash and cash equivalents $ $ Receivables, net of allowance of $44,000 and $23,000 at June 30, 2015 and 2014, respectively Prepaid expense and other current assets Total current assets Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Deferred revenue Notes and accrued interest payable, related party - Current portion of long-term debt and accrued interest, net of discount of $0 and $43,550 at June 30, 2015 and 2014, respectively Total current liabilities Long-term liabilities: Notes and accrued interest payable, less current portion Total liabilities Commitments and contingencies Stockholders' equity (deficit): Common stock, $0.001 par value, 10,000,000 shares authorized; 452,624 issued and outstanding at June 30, 2015 and 2014, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed financial statements. REPOSITRAK, INC. Condensed Statements of Operations For the years ended June 30, Revenue $ $ Operating expenses: Cost of revenue and product support Selling, general, and administrative Total operating expense Loss from operations Other income (expense): Interest expense, net Total other income (expense) Loss before income taxes Provision for income taxes - - Net (loss) income $ $ See accompanying notes to condensed financial statements. REPOSITRAK, INC. Condensed Statements of Stockholders’ Deficit Common Stock Additional Paid-In Accumulated Shares Amount Capital Deficit Total Balance, June 30, 2013 $ $ $ ) $ ) Stock issued for: Cash 48 - Net income - - - ) ) Balance June 30, 2014 ) ) Contributed Capital - - - Net loss - - - ) ) Balance,June 30, 2015 $ $ $ ) ) See accompanying notes to condensed financial statements. REPOSITRAK, INC Condensed Statements of Cash Flows For the years ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense Amortization of discounts on debt Decrease (increase) in: Trade receivables Prepaids and other assets (Decrease) increase in: Accounts payable Accrued interest payable Deferred revenue Net cash used in operating activities Cash Flows From Investing Activities - - Net cash provided by (used in) investing activities - - Cash Flows From Financing Activities: Proceeds from issuance of stock - Proceeds from issuance of notes payable Payments on notes payable - Net cash provided by financing activities Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - Forgiveness ofdebt contributed tocaptial $ $ - See accompanying notes to condensedfinancial statements. REPOSITRAK, INC Notes to Condensed Financial Statements June 30, 2015 and June 30, 2014 NOTE 1. DESCRIPTION OF BUSINESS AND RECENT EVENTS Summary of Business ReposiTrak, Inc. (the "Company" or "ReposiTrak")is incorporated in the state of Utah and is a wholly owned subsidiary of Park City Group, Inc.,a Nevada Corporation ("Park City Group").The Company is an internet-based solution that enables all participants in the farm-to-table supply chain to easily manage records management and regulatory compliance, as well as enables traceability as products and their ingredients as they move between trading partners.In addition, the ReposiTrak solution provides food retailers and suppliers with a robust solution to help protect their brands and remain in compliance with rapidly evolving regulations in the Food Safety Modernization Act.The principal markets for the Company's products are suppliers, distributors, and manufacturing companies throughout the food and drug supply chain, which have operations in North America. Recent Developments Acquisition by Park City Group, Inc. Effective June 30, 2015, Park City Group entered into agreements with each of the stockholders of ReposiTrak to acquire all of the outstanding capital stock of ReposiTrak in exchange for shares of Park City Group’s common stock.On June 30, 2015, the Company completed the sale and is now a wholly owned subsidiary of Park City Group. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that materially affect the amounts reported in the financial statements.Actual results could differ from these estimates.The methods, estimates and judgments the Company uses in applying its most critical accounting policies have a significant impact on the results it reports in its financial statements.The Securities and Exchange Commissionhas defined the most critical accounting policies as those that are most important to the portrayal of the Company’s financial condition and results, and require the Company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain.Based on this definition, the Company’s most critical accounting policies include:income taxes and revenue recognition. Cash and Cash Equivalents The Company considers all short-term instruments with an original maturity of three months or less to be cash equivalents. Concentration of Credit Risk and Significant Customers The Company maintains cash in bank deposit accounts, which, at times, may exceed federally insured limits.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents. Financial instruments, which potentially subject the Company to concentration of credit risk, consist primarily of trade receivables. In the normal course of business, the Company provides credit terms to its customers.Accordingly, the Company performs ongoing credit evaluations of its customers and maintains allowances for possible losses which when realized have been within the range of management's expectations.The Company does not require collateral from its customers. The Company's accounts receivable are derived from sales of products and services primarily to suppliers of multi-location retail and grocery stores and food industry wholesalers.Amounts that have been invoiced are recorded in accounts receivable and in deferred revenue or revenue, depending on whether the revenue recognition criteria have been met. During the years ended June 30, 2015 and 2014, the Company did not have any customers that accounted for greater than 10% of total revenue. Receivables and Allowance for Doubtful Accounts Trade account are stated at the amount the Company expects to collect. Receivables are reviewed individually for collectability. If the financial condition of the Company’s customers were to deteriorate, adversely affecting their ability to make payments, allowances may be required. The Company offers credit terms on the sale of the Company’s products to a significant majority of the Company’s customers and requires no collateral from these customers. The Company performs ongoing credit evaluations of customers’ financial condition and maintains an allowance for doubtful accounts receivable based upon the Company’s historical experience and a specific review of accounts receivable at the end of each period. As of June 30, 2015 and 2014, the allowance for doubtful accounts was $44,000 and $23,000, respectively. Revenue Recognition We recognize revenue when all of the following conditions are satisfied: (i) there is persuasive evidence of an arrangement, (ii) the service has been provided to the customer, (iii) the collection of our fees is probable and (iv) the amount of fees to be paid by the customer is fixed or determinable. We recognize subscription revenue ratably over the length of the agreement beginning on the commencement dates of each agreement or when revenue recognition conditions are satisfied based on their relative fair values. For a fee, subscriptions provide the customer with access to the software and data over the Internet, or on demand, and provide technical support services. Under subscriptions, customers do not have the right to take possession of the software and such arrangements are considered service contracts. Accordingly, we recognize professional services as incurred based on their relative fair values.When subscription service is paid in advance, deferred revenue is recognized and revenue is recorded ratably over the term as services are consumed. Research and Development Costs Research and development costs include personnel costs, engineering, consulting, and contract labor and are expensed as incurred for software that has not achieved technological feasibility. Advertising Costs Advertising is expensed as incurred. Advertising expense was $49,775 and $0 for the years ended June 30, 2015 and 2014, respectively. Income Taxes The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets and liabilities. Fair Value of Financial Instruments The Company's financial instruments consist of cash, cash equivalents, receivables, payables, accruals and notes payable.The carrying amount of cash, cash equivalents, receivables, payables and accruals approximates fair value due to the short-term nature of these items.The notes payable also approximate fair value based on evaluations of market interest rates. NOTE 3. RECEIVABLES Accounts receivable consist of the following: Accounts receivable $ $ Allowance for doubtful accounts ) ) $ $ Accounts receivable consist of trade accounts receivable.Amounts that have been invoiced are recorded in accounts receivable and in deferred revenue or revenue, depending on whether the revenue recognition criteria have been met. NOTE 4. NOTES PAYABLE AND RELATED PARTY NOTES PAYABLE The Company had the following notes payable obligations at June 30, 2015 and 2014: Notes Payable: Note payable to Park City Group Inc., bearing interest at 8% due April 30, 2015 net of discount of $0 and $43,550, respectively. $ $ Note payable to Park City Group Inc., bearing interest at 8% dueApril 30, 2015. Note payable to Park City Group Inc., bearing interest at 8% due April 30, 2015. Note payable to Park City Group Inc., bearing interest at 8% due March 31, 2016. Note payable to Park City Group Inc., bearing interest at 8% due May 31, 2016. - Note payable to Park City Group Inc., bearing interest at 8% due November 30, 2016. - Note payable to Park City Group Inc., bearing interest at 8% due May 31, 2017. - Accrued interest Notes Payable – Related Party: Note payable to Leavitt Partners, bearing interest at 8% due April 30, 2015, this note was forgiven as part of the acquisition by Park City Group, Inc. - Accrued interest, Related party - Less current portion notes payable and accrued interest ) ) $ $ Maturities of notes payable and capital leases at June 30, 2015 are as follows: Year ending June 30: $ $ $
